FILED
                            NOT FOR PUBLICATION                              AUG 01 2016

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No.    14-30019

               Plaintiff-Appellee,               D.C. No. 3:13-cr-05299-RBL

 v.
                                                 MEMORANDUM*
HERBERT D. ZENO,

               Defendant-Appellant.


                    Appeal from the United States District Court
                      for the Western District of Washington
                    Ronald B. Leighton, District Judge, Presiding

                             Submitted July 26, 2016 **

Before:        SCHROEDER, CANBY, and CALLAHAN, Circuit Judges.

      Herbert D. Zeno appeals from the district court’s judgment and challenges

his jury-trial conviction and 120-month sentence for being a felon in possession of

a firearm, in violation of 18 U.S.C. §§ 922(g)(1) and 924(a)(2). Pursuant to Anders

v. California, 386 U.S. 738 (1967), Zeno’s counsel has filed a brief stating that

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
there are no grounds for relief, along with a motion to withdraw as counsel of

record. We have provided Zeno the opportunity to file a pro se supplemental brief.

No pro se supplemental brief or answering brief has been filed.

      Our independent review of the record pursuant to Penson v. Ohio, 488 U.S.
75, 80 (1988), discloses no arguable grounds for relief on direct appeal with

respect to Zeno’s conviction. We, therefore, affirm the conviction.

      With respect to Zeno’s sentence, we vacate and remand. Zeno’s base

offense level was determined to be 20 under U.S.S.G. § 2K2.1(a)(4)(A), on the

basis of the probation officer’s conclusion that Zeno had a prior conviction for a

crime of violence.1 However, neither the probation officer nor the district court

identified which of Zeno’s prior convictions qualified as a crime of violence; nor

did the presentence report identify any of the statutes under which Zeno was

previously convicted. As a result, the record is unclear as to how the Guidelines

were calculated, and we vacate Zeno’s sentence and remand for resentencing. See

United States v. Pimentel-Flores, 339 F.3d 959, 967 (9th Cir. 2003). Upon

remand, the district court shall identify which of Zeno’s prior convictions, if any,

constitutes a crime of violence within the meaning of § 2K2.1. In conducting this

      1
        The presentence report cites to § 2K2.1(a)(4)(B), rather than (a)(4)(A), but
that citation appears to be a typographical error. The report relies on the “crime of
violence” language of § 2K2.1(a)(4)(A).

                                           2                                    14-30019
analysis, the court shall consider the effect of the Supreme Court’s decision in

Johnson v. United States, 135 S. Ct. 2551 (2015), on the determination of whether

Zeno has a qualifying conviction.

      Counsel’s motion to withdraw is GRANTED. Upon remand, the district

court shall appoint Zeno replacement counsel. In the interest of judicial economy,

we recommend that the court appoint the Federal Public Defender for the Western

District of Washington, which has familiarity with this case.

      The Clerk shall send an electronic courtesy copy of this order to Michael

Filipovic and Ann Wagner of the Federal Public Defender for the Western District

of Washington at Michael_Filipovic@fd.org and Ann_Wagner@fd.org.

      AFFIRMED in part; VACATED and REMANDED in part.




                                          3                                    14-30019